DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US Patent Application Publication No. 2003/0090473) in view of Penland et al. (US Patent Application Publication No. 2020/0356350) and further in view of Christie et al. (US Patent Application No. 2008/0165140).
Regarding claim 8, Joshi discloses a computer-implemented method comprising [see abstract; display multiple windows of code]: a multipoint sensing touchscreen, a processor, and a memory configured to store instructions that, when executed by the processor, causes the system to carry out steps that include: [see paras 0066, 0083 and figure 2B; touchscreen 108 are made up of a number of touch keys which allow a user to enter editing commands, keywords, tokens, operators and other commands within the programming environment a single button into a multifunctional touchkey. When a user selects touchkeys 280 the resulting action depends on which area or region of the touchkey was selected]: responsive to a first user interaction with the multipoint sensing touchscreen, accessing a database of a server, wherein the database of the server comprises a plurality of coding language libraries [see paras 0629; a cursor or to touch the button on a touch-screen. Using the code associated with the letter counting component associated with the entity, a count of the letters in the selected word is made]; 
selecting at least one coding language library of the plurality of coding language libraries [see paras 0068, user selectable options include specifying that the only identifiers displayed are one, or combination, of user functions, user objects, library functions, library objects, user defined constants, library defined constants, user TYPE definitions, library TYPE definitions, user defined macros, or library defined macros.; transmitting the at least one coding language library from the server through a network to the computing device; and 
adding the at least one coding language library to a library section of a user interface on the computing device [see paras 0008, 0112; the additional information which can be displayed on a second screen often assists a programmer in his task. Also, touch-entry screens, or touchscreens, are also known as programming aids which eliminate many keyboard and mouse activities. Context-sensitive menus, help-screens and typing-completion functions are also improvements used within current software development environments]; responsive to a second user interaction with the multipoint sensing touchscreen, entering the user interface, wherein the user interface comprises a plurality of sections, including the library section, a command window, an output window, a variables panel, and a control panel, wherein the library section includes the at least one coding language library, the at least one coding language library comprising commands separated in different categories [see paras 0081;  the sets are grouped according to the function of their element tokens and include 1) identifiers, 2) keywords, 3) operators, 4) edit commands, 5) delimiters, 6) comment phrases, 7) navigation commands 8) file manipulation commands, 9) text searching and selecting commands, 10) flowcharts, and 11) tokens which effect the display of the touchscreen 108; which corresponds to one of file manipulation commands, editing commands, navigating commands, inserting code or comment phrases, inserting identifiers, inserting operators, inserting punctuation, inserting keywords, and changing a layout of said first touch entry screen]. However; Joshi fails to explicitly teach responsive to a third user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen, wherein the personalized screen touch includes a single touch on the multipoint sensing touchscreen, wherein the determined action correspond to an action to be taken relating to the commands of the at least one coding language library in the library section to reduce typing amount to be done by the user; responsive to a fourth user interaction with the multipoint sensing touchscreen, accessing the at least one coding language library; selecting at least one command of the at least one coding language library; and applying the determined action to the selected command.
Penland discloses responsive to a third user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen, wherein the personalized screen touch includes a single touch on the multipoint sensing touchscreen [see paras 0277, 0629; touchscreen event handling interactions may be loaded by appropriate modules and associated with elements, including buttons and/or fields, such as are available in the embodiment of a computer-based software system development system], wherein the determined action correspond to an action to be taken relating to the commands of the at least one coding language library in the library section to reduce typing amount to be done by the user [see paras 0370, 0576 and figure 8A, 13; the use of cube type names as a metadata link to visual and other sub-properties simplifies reference to entities because it reduces the need for developers to memorize locations of entities in the software systems or their multi-dimensional models in the grid and; the dynamic 3D visual programming environment automatically brings up a code editor to add, delete, and modify code cubes and their functionality. In addition, manual positioning of display cubes is available, and may be made automatic, at the system developer's option]; responsive to a fourth user interaction with the multipoint sensing touchscreen, accessing the at least one coding language library [see paras 0376 and figure 8; selecting at least one command of the at least one coding language library; and applying the determined action to the selected command [see paras 0596; to allow a developer to specify the new cube's functionality by selecting the new cube to highlight it, holding down a keyboard key that is defined to be a shortcut over a cube, and pulling the code and instructions associated with the cube into a cut and paste area, which is functionally a clipboard].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Joshi and Penland before the affective filing date of the claimed invention to modify, a two screen to display multiple windows of programming environment of Joshi to include an multi-dimensional visual programming environment, as taught by Penland, with a reasonable expectation of success to provide a variety of context-sensitive information to a particular programming language coding by utilizing variable panel displays, one of which may be a multi-touch screen. 
Yoshi and Penland fail to explicitly teach user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen. 
Christie discloses user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen [see paras 0030, 0056, 0068; the touch sensing device can be based on sensing technologies and the touch sensing means can be based on single point sensing or multipoint sensing. Single point sensing is capable of only distinguishing a single touch, while multipoint sensing is capable of distinguishing multiple touches that occur at the same time which a multipoint-event sensor display; and enlarging a GUI object displayed in the multi-event sensitive display if the hover event is within a predefined proximity to the GUI object].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Joshi; Penland and Christie before the affective filing date of the claimed invention to modify, a two screen to display multiple windows of programming environment of Joshi and an multi-dimensional visual programming environment of Penland to include detecting gestures on Multi-event sensitive devices, as taught by Christie, with a reasonable expectation of success to provide a variety of context-sensitive information to a particular programming language coding by utilizing variable panel displays, one of which may be a multi-touch screen and manipulate graphical user interface objects, such as opening, moving and viewing graphical user interface objects.
Regarding claim 2, Penland discloses wherein the determined action comprises auto-population of the selected at least one command in the command window of the user interface [see paras 0071; the dynamic 3D visual programming environment automatically brings up a code editor to add, delete, and modify code cubes and their functionality. In addition, manual positioning of display cubes is available, and may be made automatic, at the system developer's option].
Regarding claim 3, Penland discloses wherein the determined action further correspond to an action to be taken relating to variables in the variable panel to reduce typing amount to be done by the user [see para 0370 and figures 4-5; the use of cube type names as a metadata link to visual and other sub-properties simplifies reference to entities because it reduces the need for developers to memorize locations of entities in the software systems] . 
Regarding claim 4, Christie discloses further comprising assigning a second determined action to a second personalized screen touch by the user on the multipoint sensing touchscreen [see paras 0039 and figure 8; when multi-touch panel 24 is viewed as capturing an "image" of touch. (In other words, after multi-touch subsystem 27 has determined whether a touch event has been detected at each touch sensor in the multi-touch panel, the pattern of touch sensors in the multi-touch panel at which a touch event occurred can be viewed as an "image" of touch (e.g. a pattern of fingers touching the panel)].
Regarding claim 5, Christie discloses wherein the personalized screen touch includes a double touch on the multipoint sensing touchscreen display [see paras 0052, 0055 and figure 8; a detected double tap event on icon 808 can be translated into the equivalent of a double click of a mouse, which can invoke a launch or opening of an application the selected object. A double tapping of file icon 808 can open a window 812 associated with file icon].
Regarding claim 6, Christie discloses wherein the personalized screen touch further includes a pressure parameter on the multipoint sensing touchscreen display [see 0046, 0050 and figure 6].
Regarding claim 7, Joshi discloses wherein the commands of the at least one coding language library comprise standard commands according to the corresponding coding language, said commands are saved on the memory of the computing device [see paras 0068, 0070].
Regarding claim 8, Joshi discloses a system configured to improving accessibility to advanced coding to individuals with limited dexterity, the system comprising a computing device comprising [see abstract display multiple windows of code]: at a computing device with a multipoint sensing touchscreen, a processor, and a memory [see paras 0066, 0083 and figure 2B; touchscreen 108 are made up of a number of touch keys which allow a user to enter editing commands, keywords, tokens, operators and other commands within the programming environment a single button into a multifunctional touchkey. When a user selects touchkeys 280 the resulting action depends on which area or region of the touchkey was selected]: responsive to a first user interaction with the multipoint sensing touchscreen, accessing a database of a server, wherein the database of the server comprises a plurality of coding language libraries [see paras 0629; a cursor or to touch the button on a touch-screen. Using the code associated with the letter counting component associated with the entity, a count of the letters in the selected word is made]; 
selecting at least one coding language library of the plurality of coding language libraries [see paras 0068, user selectable options include specifying that the only identifiers displayed are one, or combination, of user functions, user objects, library functions, library objects, user defined constants, library defined constants, user TYPE definitions, library TYPE definitions, user defined macros, or library defined macros.; transmitting the at least one coding language library from the server through a network to the computing device; and 
adding the at least one coding language library to a library section of a user interface on the computing device [see paras 0008, 0112; the additional information which can be displayed on a second screen often assists a programmer in his task. Also, touch-entry screens, or touchscreens, are also known as programming aids which eliminate many keyboard and mouse activities. Context-sensitive menus, help-screens and typing-completion functions are also improvements used within current software development environments]; responsive to a second user interaction with the multipoint sensing touchscreen, entering the user interface, wherein the user interface comprises a plurality of sections, including the library section, a command window, an output window, a variables panel, and a control panel, wherein the library section includes the at least one coding language library, the at least one coding language library comprising commands separated in different categories [see paras 0081;  the sets are grouped according to the function of their element tokens and include 1) identifiers, 2) keywords, 3) operators, 4) edit commands, 5) delimiters, 6) comment phrases, 7) navigation commands 8) file manipulation commands, 9) text searching and selecting commands, 10) flowcharts, and 11) tokens which effect the display of the touchscreen 108; which corresponds to one of file manipulation commands, editing commands, navigating commands, inserting code or comment phrases, inserting identifiers, inserting operators, inserting punctuation, inserting keywords, and changing a layout of said first touch entry screen]. However; Joshi fails to explicitly teach responsive to a third user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen, wherein the personalized screen touch includes a single touch on the multipoint sensing touchscreen, wherein the determined action correspond to an action to be taken relating to the commands of the at least one coding language library in the library section to reduce typing amount to be done by the user; responsive to a fourth user interaction with the multipoint sensing touchscreen, accessing the at least one coding language library; selecting at least one command of the at least one coding language library; and applying the determined action to the selected command.
Penland discloses responsive to a third user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen, wherein the personalized screen touch includes a single touch on the multipoint sensing touchscreen [see paras 0277, 0629; touchscreen event handling interactions may be loaded by appropriate modules and associated with elements, including buttons and/or fields, such as are available in the embodiment of a computer-based software system development system], wherein the determined action correspond to an action to be taken relating to the commands of the at least one coding language library in the library section to reduce typing amount to be done by the user [see paras 0370, 0576 and figure 8A, 13; the use of cube type names as a metadata link to visual and other sub-properties simplifies reference to entities because it reduces the need for developers to memorize locations of entities in the software systems or their multi-dimensional models in the grid and; the dynamic 3D visual programming environment automatically brings up a code editor to add, delete, and modify code cubes and their functionality. In addition, manual positioning of display cubes is available, and may be made automatic, at the system developer's option]; responsive to a fourth user interaction with the multipoint sensing touchscreen, accessing the at least one coding language library [see paras 0376 and figure 8; selecting at least one command of the at least one coding language library; and applying the determined action to the selected command [see paras 0596; to allow a developer to specify the new cube's functionality by selecting the new cube to highlight it, holding down a keyboard key that is defined to be a shortcut over a cube, and pulling the code and instructions associated with the cube into a cut and paste area, which is functionally a clipboard].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Joshi and Penland before the affective filing date of the claimed invention to modify, a two screen to display multiple windows of programming environment of Joshi to include an multi-dimensional visual programming environment, as taught by Penland, with a reasonable expectation of success to provide a variety of context-sensitive information to a particular programming language coding by utilizing variable panel displays, one of which may be a multi-touch screen. 
Yoshi and Penland fail to explicitly teach user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen. 
Christie discloses user interaction with the multipoint sensing touchscreen, assigning a determined action to a personalized screen touch by the user on the multipoint sensing touchscreen [see paras 0030, 0056, 0068; the touch sensing device can be based on sensing technologies and the touch sensing means can be based on single point sensing or multipoint sensing. Single point sensing is capable of only distinguishing a single touch, while multipoint sensing is capable of distinguishing multiple touches that occur at the same time which a multipoint-event sensor display; and enlarging a GUI object displayed in the multi-event sensitive display if the hover event is within a predefined proximity to the GUI object].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Joshi; Penland and Christie before the affective filing date of the claimed invention to modify, a two screen to display multiple windows of programming environment of Joshi and an multi-dimensional visual programming environment of Penland to include detecting gestures on Multi-event sensitive devices, as taught by Christie, with a reasonable expectation of success to provide a variety of context-sensitive information to a particular programming language coding by utilizing variable panel displays, one of which may be a multi-touch screen and manipulate graphical user interface objects, such as opening, moving and viewing graphical user interface objects.
Regarding claims 9-14, directly or indirectly dependent on claim 8, essentially correspond to those of claims 2-7 respectively. Accordingly, the same reasoning as in claims 2-7 applies to claims 9-14.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Krishnamurthi   (US Patent Application Publication No. 2016/0162146) discloses authenticated gesture recognition when performed by users.
	LEMAY et al. (US Patent Application Publication No. 2014/0365882) discloses the device has a graphical user interface (GUI), one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions. In some embodiments, the user interacts with the GUI primarily through finger contacts and gestures on the touch-sensitive surface
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAO H NGUYEN/            Primary Examiner, Art Unit 2171